TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED JANUARY 30, 2015



                                       NO. 03-13-00499-CV


                                   Sejoon Kim, M.D., Appellant

                                                  v.

                           State Board of Dental Examiners, Appellee




            APPEAL FROM 201ST DISTRICT COURT OF TRAVIS COUNTY
               BEFORE JUSTICES PURYEAR, GOODWIN, AND FIELD
                  AFFIRMED -- OPINION BY JUSTICE PURYEAR




This is an appeal from the judgment signed by the trial court on February 26, 2014. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the trial court’s judgment. Therefore, the Court affirms the judgment. The appellant shall pay

all costs relating to this appeal, both in this Court and the court below.